DETAILED ACTION
This office action is in response to the above identified application filed on June 22, 2021. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation of 16236550, filed 12/30/2018, now U.S. Patent #11042580.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 09, 2021 and September 16, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11042580. Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11042580. Claims 9-11, 13, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11042580. Claims 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11042580. Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11042580. Although the claims at issue are not identical, they are not patentably distinct from each other because the species or sub-genus claimed in the conflicting U.S. Patent No. 11042580 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
A comparison of independent claims 1, 9, and 16 is shown in the comparison tables below.
Instant Application
U.S. Patent # 11042580
A system comprising: 
one or more hardware processors; and a non-transitory memory storing computer-executable instructions, that in response to execution by the one or more hardware processors, causes the system to perform operations comprising: 
A system, comprising:
a non-transitory memory storing computer-executable instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to execute the computer-executable instructions to cause the system to perform operations comprising:
in response to a received text data, determine at least a portion of the text data is included in a set of keywords previously identified by the system;
determining that an input text string includes a first suspicious keyword from a set of suspicious keywords, wherein the first suspicious keyword is associated with an entity;

comparing the input text string with a set of previously stored text strings, each previously stored text string of the set of previously stored text strings including the first suspicious keyword and having been identified as a false positive match for the first suspicious keyword;
calculate a first false positive score associated with the text data;
based on the comparing, generating a first false positive score corresponding to the input text string;

identifying, for each previously stored text string of the set of previously stored text strings, one or more secondary keywords, wherein the one or more secondary keywords are associated with the first suspicious keyword and are included in that previously stored text string; 

generating a set of secondary keywords based on the identifying;
determine a second set of trusted keywords using at least a frequency score; 
generating a set of trusted keywords, from the set of secondary keywords, based on respective frequencies of inclusion of each secondary keyword in the set of previously stored text strings;

determining a number of trusted keywords, from the set of trusted keywords, that are included in the input text string;
calculate a second false positive score based in part on the second set of trusted keywords; and
based on the number of trusted keywords, generating a second false positive score corresponding to the input text string;

calculating a final false positive score corresponding to the input text string based on the first false positive score and the second false positive score;
identify the text data as a match to a result type.
determining whether the input text string is a false positive match for the entity based on the final false positive score.



Instant Application
U.S. Patent # 11042580
9. A method comprising:
11. A method, comprising:
in response to a received text data, determine at least a portion of the text data is included in a set of keywords previously identified by a system;
determining that an input text string includes a first suspicious keyword from a set of suspicious keywords, wherein the first suspicious keyword is associated with an entity;

comparing the input text string with a set of previously stored text strings, each previously stored text string of the set of previously stored text strings including the first suspicious keyword and having been identified as a false positive match for the first suspicious keyword;
calculate a first false positive score associated with the text data;
based on the comparing, generating a first false positive score corresponding to the input text string;

identifying, for each previously stored text string of the set of previously stored text strings, one or more secondary keywords, wherein the one or more secondary keywords are associated with the first suspicious keyword and are included in that previously stored text string;

generating a set of secondary keywords based on the identifying;
determine a second set of trusted keywords using at least a frequency score;
generating a set of trusted keywords, from the set of secondary keywords, based on respective frequencies of inclusion of each secondary keyword in the set of previously stored text strings;

determining a number of trusted keywords, from the set of trusted keywords, that are included in the input text string;
calculate a second false positive score based in part on the second set of trusted keywords; and
based on the number of trusted keywords, generating a second false positive score corresponding to the input text string;

calculating a final false positive score corresponding to the input text string based on the first false positive score and the second false positive score; and
identify the text data as a match to a result type.
determining whether the input text string is a false positive match for the entity based on the final false positive score.



Instant Application
U.S. Patent # 11042580
16. A non-transitory computer readable medium storing computer-executable instructions that in response to execution by one or more hardware processors, causes a system to perform operations comprising:
16. A non-transitory computer readable medium (CRM) storing computer-executable instructions that in response to execution by one or more hardware processors, causes a system to perform operations comprising: 
in response to a received text data, determine at least a portion of the text data is included in a set of keywords previously identified by a system;
determining that an input text string includes a first suspicious keyword from a set of suspicious keywords, wherein the first suspicious keyword is associated with an entity;

comparing the input text string with a set of previously stored text strings, each previously stored text string of the set of previously stored text strings including the first suspicious keyword and having been identified as a false positive match for the first suspicious keyword;
calculate a first false positive score associated with the text data;
based on the comparing, generating a first false positive score corresponding to the input text string;

identifying, for each previously stored text string of the set of previously stored text strings, one or more secondary keywords, wherein the one or more secondary keywords are associated with the first suspicious keyword and are included in that previously stored text string;

generating a set of secondary keywords based on the identifying;
determine a second set of trusted keywords using at least a frequency score;
generating a set of trusted keywords, from the set of secondary keywords, based on respective frequencies of inclusion of each secondary keyword in the set of previously stored text strings;

determining a number of trusted keywords, from the set of trusted keywords, that are included in the input text string;
calculate a second false positive score based in part on the second set of trusted keywords; and
based on the number of trusted keywords, generating a second false positive score corresponding to the input text string;

calculating a final false positive score corresponding to the input text string based on the first false positive score and the second false positive score; and
identify the text data as a match to a result type.
determining whether the input text string is a false positive match for the entity based on the final false positive score.



Specification
The disclosure is objected to because of the following informalities:
Claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). They are currently filed having the last page of Specification as the first page.

Claim Objections
Claims 2-4, 6, 10-12, 14, 17, 18, and 20 are objected to because of the following informalities:
Claims 2-4, 10-12, 17, and 18: change “key word”/“key words” to “keyword”/“keywords”, respectively, to be consistent with the terminology of the respective independent claims to avoid confusion.
Claims 6, 14, and 20: “a deterring” in “based in part on a deterring the frequency score …” cannot be properly understood. Please correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The 2019 PEG guidance for subject matter eligibility is applied in the following analyses:
At Step 1
The inventions of claims 1-20 are directed to the statutory categories of a machine (claims 1-8), a process (claims 9-15), and a manufacture (claims 16-20). Thus, the claimed invention is directed to statutory subject matter.

At Step 2A, Prong One
Claims 1, 9, and 16 recite abstract ideas in the following limitations:
“in response to a received text data, determine at least a portion of the text data is included in a set of keywords previously identified by the system”. Determining an input text contains a keyword that belongs to a set of keywords involves evaluation and judgement that can be practically performed in the human mind. Thus, this limitation may be characterized as a mental process.
“determine a second set of trusted keywords using at least a frequency score”. For example, selecting a set of keywords whose frequency scores are above a threshold involves evaluation and judgement that can be practically performed in the human mind. Thus, this limitation may be characterized as a mental process.
“calculate a first false positive score associated with the text data” and “calculate a second false positive score based in part on the second set of trusted keywords”. The calculating steps are recited in broad terms providing no specific limitations in terms of how a first false positive score and a second false positive score are each calculated. As such, the limitations as claimed encompass all possible ways of deriving a score, including evaluating the text data or the second set of trusted keywords and assigning a score based on mental judgement, which can be practically performed in the human mind. Thus, these limitations may be characterized as mental processes.

At Step 2A, Prong Two 
This judicial exception is not integrated into a practical application because the claims recite the additional elements of:
 “one or more hardware processors” and “a non-transitory memory” constitute a high-level recitation of a generic computer components and represent mere instructions to apply on a computer, see MPEP 2106.05(f).

Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

At Step 2B
Claims 1, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the additional elements constitute a high-level recitation of a generic computer components which represent mere instructions to apply on a computer. As per MPEP 2106.05(II), at Step 2B the conclusions for these additional elements under MPEP §§ 2106.05(a) - (c), (e) (f) and (h) from Step 2A Prong One are carried over and they do not provide significantly more. There are no additional elements from Step 2A Prong One considered to be insignificant extra-solution activity per MPEP § 2106.05(g) that require re-evaluation.
Even when considered in combination, these additional elements do not provide an inventive concept or significantly more.
Therefore, claims 1, 9, and 16 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Dependent claims 2, 3, 5-8, 10, 11, 13-15 and 17-20 each further elaborate on the abstract idea recited in claims 1, 9, and 16. Dependent claims 2, 3, 5-8, 10, 11, 13-15 and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception recited in claims 1, 9, and 16.
Dependent claims 4 and 12 each recite the additional elements of “analyze the text data for elimination, wherein the elimination is determined by a potential match to a key word in the set of keywords; and in response to the analyze, determining the set of keywords create a false positive”. Determining whether or not the text data matches a key word in the set of keywords and making a judgment on the elimination may be practically performed in the human mind. Thus, these additional elements may be characterized as mental processes as well. 
Therefore, dependent claims 2-8, 10-15, and 17-20 are also rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crudele et al. (US 20190087428 A1).

With regard to claim 1,
Crudele teaches
a system (Abstract; Fig. 1: spam detection system) comprising: 
one or more hardware processors (Fig. 1; [0065]-[0067]: a processor 105); and 
a non-transitory memory (Fig. 1; [0065]-[0067]: memory (main memory) 110) storing computer-executable instructions, that in response to execution by the one or more hardware processors, causes the system to perform operations comprising: 
in response to a received text data, determine at least a portion of the text data is included in a set of keywords previously identified by the system (Fig. 5; [0110]-[0111]; Fig. 3: receive an incoming email at step 500, wherein the email corresponds to a received text data, and extracting from the email all spam terms at step 510 indicates the system determines that the spam terms are included in the spam candidate set identified in Fig. 3); 
calculate a first false positive score associated with the text data ([0111]: perform a first algebraic sum of the (absolute values of the) score values of the spam messages, wherein the first algebraic sum corresponds to a first false positive score); 
determine a second set of trusted keywords using at least a frequency score (Fig. 3; [0091]-[0105]: determine a set of terms 227P (referred to as NonSpamSetFilteredCandidates) using term frequencies, wherein the set of non-spam term candidates corresponds to a second set of trusted keywords); 
calculate a second false positive score based in part on the second set of trusted keywords ([0111]: perform a second sum of the score values of the non-spam messages, wherein the second sum corresponds to a second false positive score); and 
identify the text data as a match to a result type (Fig. 5, step 512; [0113]: identify the email is a spam message or a non-spam message, wherein spam or non-spam corresponds to a result type).

With regard to claim 2,
Crudele further teaches
the system of claim 1, wherein the first false positive score is determined by comparing of the text data and a set of trusted key words ([0111]: extracting from the email all spam terms as well as all non-spam terms identified by the knowledge base indicates comparing the email and the set of non-spam term candidates in Fig. 3, which corresponds to a set of trusted key words).

With regard to claim 3,
Crudele further teaches
the system of claim 2, wherein the second false positive score is determined using at least the trusted key words ([0111]: as discussed above, a second sum of the score values of the non-spam messages corresponds to the second false positive score; since the sum is determined by the score values and the score values use the set of non-spam term candidates in Fig. 3, thus, the second  false positive score is determined using at least the trusted key words).

With regard to claim 4,
Crudele further teaches
the system of claim 1, wherein the operations further comprise: 
analyze the text data for elimination, wherein the elimination is determined by a potential match to a key word in the set of keywords (Fig. 5, step 502; [0110]: the process of checking the sender of the email is blacklisted and moving the email to a spam folder 504 for spam messages corresponds to the elimination; it determines a sender match, wherein the sender corresponds to a key word in the set of keywords); and 
in response to the analyze, determining the set of keywords create a false positive (Fig. 5, step 512: responsive the email is not eliminated, move to step 512 to determine whether the email is a spam or non-spam, wherein the set of keywords indicate a spam but the email is determined to be a non-spam, the se of keywords create a false positive).

With regard to claim 5,
Crudele further teaches
the system of claim 1, wherein the frequency score is based in part on a count associated with each word in the text data ([0089]: the frequency of occurrence of the term may be the number of occurrence of the term in the messages of the email set with the message from which the term is extracted divided by the number of messages of that email set).

With regard to claim 6,
Crudele further teaches
the system of claim 1, wherein the second false positive score is determined based in part on a deterring the frequency score satisfies a frequency score threshold ([0099]: the terms whose score is zero and whose frequency is above a given threshold (e.g. 70%) may be selected from the vocabulary SpamSetVocabulary 223N or vocabulary 223P).

With regard to claim 7,
Crudele further teaches
the system of claim 1, wherein the result type is a suspicious word type (Fig. 5, step 512: spam corresponds to a suspicious word type).

With regard to claim 8,
Crudele further teaches
the system of claim 1, wherein keywords are based on suspicious keywords (Fig. 3, 227N: spam term candidates correspond to suspicious keywords).

With regard to claim 9,
Crudele teaches
a method (Abstract; Fig. 1: spam detection system) comprising: 
in response to a received text data, determine at least a portion of the text data is included in a set of keywords previously identified by a system (Fig. 5; [0110]-[0111]; Fig. 3: receive an incoming email at step 500, wherein the email corresponds to a received text data, and extracting from the email all spam terms at step 510 indicates the system determines that the spam terms are included in the spam candidate set identified in Fig. 3); 
calculate a first false positive score associated with the text data ([0111]: perform a first algebraic sum of the (absolute values of the) score values of the spam messages, wherein the first algebraic sum corresponds to a first false positive score); 
determine a second set of trusted keywords using at least a frequency score (Fig. 3; [0091]-[0105]: determine a set of terms 227P (referred to as NonSpamSetFilteredCandidates) using term frequencies, wherein the set of non-spam term candidates corresponds to a second set of trusted keywords); 
calculate a second false positive score based in part on the second set of trusted keywords ([0111]: perform a second sum of the score values of the non-spam messages, wherein the second sum corresponds to a second false positive score); and 
identify the text data as a match to a result type (Fig. 5, step 512; [0113]: identify the email is a spam message or a non-spam message, wherein spam or non-spam corresponds to a result type).

With regard to claim 10,
Crudele further teaches
the method of claim 9, wherein the first false positive score is determined by comparing of the text data and a set of trusted key words ([0111]: extracting from the email all spam terms as well as all non-spam terms identified by the knowledge base indicates comparing the email and the set of non-spam term candidates in Fig. 3, which corresponds to a set of trusted key words).

With regard to claim 11,
Crudele further teaches
the method of claim 10, wherein the second false positive score is determined using at least the trusted key words ([0111]: as discussed above, a second sum of the score values of the non-spam messages corresponds to the second false positive score; since the sum is determined by the score values and the score values use the set of non-spam term candidates in Fig. 3, thus, the second  false positive score is determined using at least the trusted key words).

With regard to claim 12,
Crudele further teaches
the method of claim 9, further comprising: 
analyze the text data for elimination, wherein the elimination is determined by a potential match to a key word in the set of keywords (Fig. 5, step 502; [0110]: the process of checking the sender of the email is blacklisted and moving the email to a spam folder 504 for spam messages corresponds to the elimination; it determines a sender match, wherein the sender corresponds to a key word in the set of keywords); and 
in response to the analyze, determining the set of keywords create a false positive (Fig. 5, step 512: responsive the email is not eliminated, move to step 512 to determine whether the email is a spam or non-spam, wherein the set of keywords indicate a spam but the email is determined to be a non-spam, the se of keywords create a false positive).

With regard to claim 13,
Crudele further teaches
the method of claim 9, wherein the frequency score is based in part on a count associated with each word in the text data ([0089]: the frequency of occurrence of the term may be the number of occurrence of the term in the messages of the email set with the message from which the term is extracted divided by the number of messages of that email set).

With regard to claim 14,
Crudele further teaches
the method of claim 9, wherein the second false positive score is determined based in part on a deterring the frequency score satisfies a frequency score threshold ([0099]: the terms whose score is zero and whose frequency is above a given threshold (e.g. 70%) may be selected from the vocabulary SpamSetVocabulary 223N or vocabulary 223P).

With regard to claim 15,
Crudele further teaches
the method of claim 9, wherein the result type is a suspicious word type (Fig. 5, step 512: spam corresponds to a suspicious word type).

With regard to claim 16,
Crudele teaches
a non-transitory computer readable medium storing computer-executable instructions that in response to execution by one or more hardware processors (Fig. 1; [0065]-[0067]: a processor 105), causes a system to perform operations comprising:
in response to a received text data, determine at least a portion of the text data is included in a set of keywords previously identified by a system (Fig. 5; [0110]-[0111]; Fig. 3: receive an incoming email at step 500, wherein the email corresponds to a received text data, and extracting from the email all spam terms at step 510 indicates the system determines that the spam terms are included in the spam candidate set identified in Fig. 3); 
calculate a first false positive score associated with the text data ([0111]: perform a first algebraic sum of the (absolute values of the) score values of the spam messages, wherein the first algebraic sum corresponds to a first false positive score); 
determine a second set of trusted keywords using at least a frequency score (Fig. 3; [0091]-[0105]: determine a set of terms 227P (referred to as NonSpamSetFilteredCandidates) using term frequencies, wherein the set of non-spam term candidates corresponds to a second set of trusted keywords); 
calculate a second false positive score based in part on the second set of trusted keywords ([0111]: perform a second sum of the score values of the non-spam messages, wherein the second sum corresponds to a second false positive score); and 
identify the text data as a match to a result type (Fig. 5, step 512; [0113]: identify the email is a spam message or a non-spam message, wherein spam or non-spam corresponds to a result type).

With regard to claim 17,
Crudele further teaches
the non-transitory computer readable medium of claim 16, wherein the first false positive score is determined by comparing of the text data and a set of trusted key words ([0111]: extracting from the email all spam terms as well as all non-spam terms identified by the knowledge base indicates comparing the email and the set of non-spam term candidates in Fig. 3, which corresponds to a set of trusted key words).

With regard to claim 18,
Crudele further teaches
the non-transitory computer readable medium of claim 17, wherein the second false positive score is determined using at least the trusted key words ([0111]: as discussed above, a second sum of the score values of the non-spam messages corresponds to the second false positive score; since the sum is determined by the score values and the score values use the set of non-spam term candidates in Fig. 3, thus, the second  false positive score is determined using at least the trusted key words).

With regard to claim 19,
Crudele further teaches
the non-transitory computer readable medium of claim 16, wherein the frequency score is based in part on a count associated with each word in the text data ([0089]: the frequency of occurrence of the term may be the number of occurrences of the term in the messages of the email set with the message from which the term is extracted divided by the number of messages of that email set).

With regard to claim 20,
Crudele further teaches
the non-transitory computer readable medium of claim 16, wherein the second false positive score is determined based in part on a deterring the frequency score satisfies a frequency score threshold ([0099]: the terms whose score is zero and whose frequency is above a given threshold (e.g. 70%) may be selected from the vocabulary SpamSetVocabulary 223N or vocabulary 223P).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                            
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168